DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the amended claims filed on 11/02/2021.
Claims 1-19 are pending. 
Claims 1-19 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. US Publication No. 2013/0159747 (hereinafter Hughes).

In reference to claim 1, Hughes teaches a method for managing a low-power mode of an electronic device (Hughes Fig. 1-2) comprising a processor (CPU 8), a first counter (further counter 60) and a second counter (main counter 50), the method comprising: 
at a first request for transitioning the electronic device to the low-power mode, storing values of the first and second counters on a first edge of a first clock (Hughes Fig. 3 Step 102, switch to power-saving mode and Step 104 and par. 40, controller control update of flag based on an edge of clock, i.e. request [a request–response or request–reply is one of the basic methods computers use to communicate].   Par. 89 describes storing main count value [second counter] in TREF and further count value [first counter] in tREF captured at the last further clock sclk edge [further clock sclk is the first clock],); and 
at a second request for transitioning the electronic device out of the low-power mode (Hughes Fig. 3 Step 112 switching to normal power): 
calculating a number of periods of a second clock between a second edge of the first clock and the first edge, the second edge being later than the first edge (Hughes Fig. 3 Step 116 and Par. 90 describes a formula for expected main time count using the number of further clock edges counted by the further counter 60 during the power saving mode [the second edge being the last clock edge counted when switching to normal mode]); and 
updating the value of the second counter with a calculated value (Hughes Fig. 3 Step 118 and Par. 91 describes updating the main counter to the calculated value), 
wherein the first clock drives the first counter and the second clock drives the second counter, the second clock being faster than the first clock (Hughes Fig. 3 Step 100 and Par. 88 describes the main counter being driven by main clock signal fclk [second clock] and the further counter being driven by further clock signal sclk [first clock]. Hughes Par. 80 describes the further clock having a lower frequency than the main clock signal).

In reference to claim 2, Hughes teaches the method according to claim 1, in addition to teaching: 
wherein updating the value of the second counter comprises updating the value of the second counter on an edge of the first clock (Hughes Fig. 3 Steps 118-120, and Par. 91 describes updating the main counter value [second counter] and reenabling the main counter at the next further clock sclk [first clock] edge).

In reference to claim 3, Hughes teaches the method according to claim 1, in addition to teaching:
wherein the first counter is a real time counter, and wherein the second counter is a system time counter (Hughes Par. 48 describes the further clock [first counter] signal using a crystal oscillator for generating the frequency [crystal oscillator is a real time frequency]. Par. 60 describes the normal mode of operation incrementing time values in response to clock edges of a main clock signal).

In reference to claim 4, Hughes teaches the method according to claim 3, in addition to teaching:
wherein the system time counter is used by the processor when the electronic device is not in the low-power mode (Hughes  Par. 82; During the normal mode [not low power mode], the main counter increments the time count value 55 in response to edges of the main clock signal fclk having a main clock frequency f.sub.1.)

In reference to claim 5, Hughes teaches the method according to claim 1, in addition to teaching:
wherein the first clock is activated in the low-power mode, and wherein the second clock is deactivated in the low-power mode (Hughes Fig. 3 Step 110 Par. 89 describes the power saving mode running using further clock sclk [first clock] while the main clock fclk [second clock] is disabled).

In reference to claim 6, Hughes teaches the method according to claim 1, in addition to teaching:
wherein the value of the second counter is updated by a clock management unit (Hughes Fig. 2 shows the main time count 55 [second counter] being controlled main counter 50 and counter controller 70 [clock management unit])

In reference to claim 7, Hughes teaches the method according to claim 1. However, Hughes does not explicitly teach:
wherein the processor is deactivated in the low-power mode while a low-power mode controller of the electronic device is activated (Hughes Par. 78 ; the system-on-chip 2  including processor 8 placed in a power saving state. The counter circuit 20, power controller 40 and a clock generator 42 remain in an always powered power domain, see also Fig. 1] ).

In reference to claim 8, Hughes teaches the method according to claim 1, in addition to teaching:
wherein calculating the number of periods of the second clock between the first and second edges of the first clock comprises: 
reading the stored values from a memory (Hughes Fig. 3 Step 116 and Par. 93 describes reading the values TREF and tREF that were stored prior to power saving mode); 
calculating an interval between the second edge and the first edge based on a number of periods of the first clock (Hughes Fig. 3 Step 116 and Par. 95 describes calculating a value n which is the difference of intervals between tnow and tREF); 
deducing from the interval the number of periods of the second clock elapsed since the value of the second counter was stored (Hughes Fig. 3 Step 116 and Par. 95 describes calculating a value n which is the difference of intervals between tnow and tREF); and 
calculating the value of the second counter (Hughes Fig. 3 Step 116 and Par. 96-97 describes using the formula to calculate the current main count value).

In reference to claim 9, this claim recites an electronic device comprising several components, including a clock management unit configured to perform a method with the same features and limitations as the method in claim 1. Hughes teaches the method of claim 1 (as shown above) in addition to teaching an electronic device comprising:
a processor (Hughes Fig. 1 CPU 8);
a low-power controller (Hughes Fig. 1 power controller 40);
a memory associated with the low-power controller (Hughes Fig. 1 memory interconnect and memory controller 10 connected to power controller 40);
a clock management unit (Hughes Fig. 2 shows the main time count 55 [second counter] being controlled main counter 50 and counter controller 70 [clock management unit];
a first clock for driving a first counter (Hughes Fig. 3 Step 100 describes further counter being incremented by further clock sclk); and
a second clock for driving a second counter (Hughes Fig. 3 Step 100 describes main counter being driven by main clock fclk).
This claim recites no further limiting features or structure. Thus, claim 9 is likewise rejected.

In reference to claim 16, this claim recites a non-transitory computer readable storage medium storing a program to be executed by a processor to perform a program with the same features and limitations as the method of claim 1. Hughes teaches the method of claim 1 (as shown above) in addition to teaching a non-transitory computer readable storage medium storing the program (Hughes Fig. 1 memory interconnect and memory controller 10 connected to power controller 40). This claim recites no further limiting features or structure. Thus, claim 16 is likewise rejected.

In reference to claims 10-15, and 17-19, these claims recite no further limiting features or structure than those recited in claims 2-8. Thus, claims 10-15, and 17-19 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee US Publication No. 2006/0190752 teaches an apparatus and method for compensating software time in a processor having a sleep mode by using a real time clock module to obtain a time value immediately before the processor enters the sleep mode. During sleep mode the software clock is disabled and the software time is paused. When the processor is released from sleep mode, software compensation time is performed by comparing the saved real time clock value prior to entering sleep mode to the current real time clock value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CORY A. LATHAM/Examiner, Art Unit 2186        


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186